Exhibit 10.2

 

 

GUARANTY AND SECURITY AGREEMENT

 

 

This GUARANTY AND SECURITY AGREEMENT (this "Agreement"), dated as of October 25,
2018, among the Persons listed on the signature pages hereof as "Grantors" and
those additional entities that hereafter become parties hereto by executing the
form of Joinder attached hereto as Annex 1 (each, a "Grantor" and collectively,
the "Grantors"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association ("Wells Fargo"), in its capacity as Secured Party for itself, as
Lender, and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, "Secured Party").

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement") by and among Northwest Pipe Company, an Oregon corporation,
and Ameron Water Transmission Group, LLC, a Delaware limited liability company,
as borrowers (collectively, "Borrowers", and each a "Borrower"), Wells Fargo, as
lender ("Lender"), Lender has agreed to make certain financial accommodations
available to Borrowers from time to time pursuant to the terms and conditions
thereof; and

 

WHEREAS, Secured Party has agreed to act as Secured Party for the benefit of
itself, as Lender, and the Bank Product Providers in connection with the
transactions contemplated by the Credit Agreement and this Agreement;

 

WHEREAS, in order to induce Lender to enter into the Credit Agreement and the
other Loan Documents, to induce the Bank Product Providers to enter into the
Bank Product Agreements, and to induce Lender and the Bank Product Providers to
make financial accommodations to Borrowers as provided for in the Credit
Agreement, the other Loan Documents and the Bank Product Agreements, (a) each
Grantor (other than Borrowers) has agreed to guaranty the Guarantied
Obligations, and (b) each Grantor has agreed to grant to Secured Party, for the
benefit of itself, as Lender, and the Bank Product Providers, a continuing
security interest in and to the Collateral in order to secure the prompt and
complete payment, observance and performance of, among other things, the Secured
Obligations; and

 

WHEREAS, each Grantor (other than Borrowers) is an Affiliate of a Borrower and,
as such, will benefit by virtue of the financial accommodations extended to
Borrowers by Lender.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

 

--------------------------------------------------------------------------------

 

 

1.     Definitions; Construction.

 

(a)     All initially capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement (including Schedule 1.1 thereto). Any terms (whether
capitalized or lower case) used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:

 

(i)      "Account" means an account (as that term is defined in Article 9 of the
Code).

 

(ii)     "Account Debtor" means an account debtor (as that term is defined in
the Code).

 

(iii)     "Activation Instruction" has the meaning specified therefor in Section
7(k).

 

(iv)     "Agreement" has the meaning specified therefor in the preamble to this
Agreement.

 

(v)      "Bank Product Obligations" has the meaning specified therefor in the
Credit Agreement.

 

(vi)     "Bank Product Provider" has the meaning specified therefor in the
Credit Agreement.

 

(vii)   "Books" means books and records (including each Grantor's Records
indicating, summarizing, or evidencing such Grantor's assets (including the
Collateral) or liabilities, each Grantor's Records relating to such Grantor's
business operations or financial condition, and each Grantor's goods or General
Intangibles related to such information).

 

(viii)   "Borrower" has the meaning specified therefor in the recitals to this
Agreement.

 

(ix)     "Cash Equivalents" has the meaning specified therefor in the Credit
Agreement.

 

(x)      "Chattel Paper" means chattel paper (as that term is defined in the
Code), and includes tangible chattel paper and electronic chattel paper.

 

(xi)    "Code" means the New York Uniform Commercial Code, as in effect from
time to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Secured Party's Lien on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term "Code" shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

(xii)    "Collateral" has the meaning specified therefor in Section 3.

 

-2-

--------------------------------------------------------------------------------

 

 

(xiii)     "Collections" has the meaning specified therefor in the Credit
Agreement.

 

(xiv)     "Commercial Tort Claims" means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.

 

(xv)      "Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. §
1 et seq.), as amended from time to time, and any successor statute.

 

(xvi)     "Control Agreement" has the meaning specified therefor in the Credit
Agreement.

 

(xvii)    "Controlled Account" has the meaning specified therefor in Section
7(k).

 

(xviii)   "Controlled Account Agreements" means those certain cash management
agreements, in form and substance reasonably satisfactory to Secured Party, each
of which is executed and delivered by a Grantor, Secured Party, and one of the
Controlled Account Banks.

 

(xix)     "Controlled Account Bank" has the meaning specified therefor in
Section 7(k).

 

(xx)     "Copyrights" means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2, (C) income, license fees, royalties, damages, and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past, present, or future infringements thereof, (D) the right to
sue for past, present, and future infringements thereof, and (E) all of each
Grantor's rights corresponding thereto throughout the world.

 

(xxi)     "Copyright Security Agreement" means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Secured Party, in
substantially the form of Exhibit A.

 

(xxii)     "Credit Agreement" has the meaning specified therefor in the recitals
to this Agreement.

 

(xxiii)    "Deposit Account" means a deposit account (as that term is defined in
the Code).

 

(xxiv)    "Equipment" means equipment (as that term is defined in the Code).

 

(xxv)     "Equity Interests" has the meaning specified therefor in the Credit
Agreement.

 

-3-

--------------------------------------------------------------------------------

 

 

(xxvi)     "Event of Default" has the meaning specified therefor in the Credit
Agreement.

 

(xxvii)    "Excluded Swap Obligation" means, with respect to any Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

 

(xxviii)    "Farm Products" means farm products (as that term is defined in the
Code)

 

(xxix)      "Fixtures" means fixtures (as that term is defined in the Code).

 

(xxx)       "Foreclosed Grantor" has the meaning specified therefor in Section
2(i)(iii).

 

(xxxi)     "General Intangibles" means general intangibles (as that term is
defined in the Code), and includes payment intangibles, software, contract
rights, rights to payment, rights under Hedge Agreements (including the right to
receive payment on account of the termination (voluntarily or involuntarily) of
such Hedge Agreements), rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods,
Investment Property, Negotiable Collateral, and oil, gas, or other minerals
before extraction.

 

(xxxii)     "Grantor" and "Grantors" have the respective meanings specified
therefor in the preamble to this Agreement.

 

(xxxiii)    "Guarantied Obligations" means all of the Obligations (including any
Bank Product Obligations) now or hereafter existing, whether for principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), fees (including the fees
provided for in the Fee Letter), Lender Expenses (including any fees or expenses
that accrue after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by Secured Party, Lender, or any
Bank Product Provider (or any of them) in enforcing any rights under the any of
the Loan Documents. Without limiting the generality of the foregoing, Guarantied
Obligations shall include all amounts that constitute part of the Guarantied
Obligations and would be owed by Borrowers to Secured Party, Lender, or any Bank
Product Provider but for the fact that they are unenforceable or not allowable,
including due to the existence of a bankruptcy, reorganization, other Insolvency
Proceeding or similar proceeding involving any Borrower or any guarantor;
provided that, anything to the contrary contained in the foregoing
notwithstanding, the Guarantied Obligations shall exclude any Excluded Swap
Obligation.

 

-4-

--------------------------------------------------------------------------------

 

 

(xxxiv)     "Guarantor" means each Grantor other than Borrowers.

 

(xxxv)      "Guaranty" means the guaranty set forth in Section 2 hereof.

 

(xxxvi)     "Insolvency Proceeding" has the meaning specified therefor in the
Credit Agreement.

 

(xxxvii)    "Intellectual Property" means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

 

(xxxviii)   "Intellectual Property Licenses" means, with respect to any Person
(the "Specified Party"), (A) any licenses or other similar rights provided to
the Specified Party in or with respect to Intellectual Property owned or
controlled by any other Person, and (B) any licenses or other similar rights
provided to any other Person in or with respect to Intellectual Property owned
or controlled by the Specified Party, in each case, including (x) any software
license agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (y) the license agreements
listed on Schedule 3, and (z) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of Lender's rights under the Loan Documents.

 

(xxxix)     "Inventory" means inventory (as that term is defined in the Code).

 

(xl)         "Investment Property" means (A) any and all investment property (as
that term is defined in the Code), and (B) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.

 

(xli)          "Joinder" means each Joinder to this Agreement executed and
delivered by Secured Party and each of the other parties listed on the signature
pages thereto, in substantially the form of Annex 1.

 

-5-

--------------------------------------------------------------------------------

 

 

(xlii)       "Lender" has the meaning specified therefor in the recitals to this
Agreement.

 

(xliii)      "Loan Document" has the meaning specified therefor in the Credit
Agreement.

 

(xliv)      "Negotiable Collateral" means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as each such term
is defined in the Code).

 

(xlv)       "Obligations" has the meaning specified therefor in the Credit
Agreement.

 

(xlvi)      "Patents" means patents and patent applications, including (A) the
patents and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor's rights corresponding thereto throughout the world.

 

(xlvii)     "Patent Security Agreement" means each Patent Security Agreement
executed and delivered by Grantors, or any of them, and Secured Party, in
substantially the form of Exhibit B.

 

(xlviii)    "Permitted Investments" has the meaning specified therefor in the
Credit Agreement.

 

(xlix)      "Permitted Liens" has the meaning specified therefor in the Credit
Agreement.

 

(l)    "Person" has the meaning specified therefor in the Credit Agreement.

 

(li)    "Pledged Companies" means each Person listed on Schedule 5 as a "Pledged
Company", together with each other Person, all or a portion of whose Equity
Interests are acquired or otherwise owned by a Grantor after the Closing Date.

 

(lii)   "Pledged Interests" means all of each Grantor's right, title and
interest in and to all of the Equity Interests now owned or hereafter acquired
by such Grantor, regardless of class or designation, including in each of the
Pledged Companies, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Equity Interests, the right to receive any
certificates representing any of the Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.

 

-6-

--------------------------------------------------------------------------------

 

 

(liii)     "Pledged Interests Addendum" means a Pledged Interests Addendum
substantially in the form of Exhibit C.

 

(liv)      "Pledged Notes" has the meaning specified therefor in Section 6(m)]

 

(lv)       "Pledged Operating Agreements" means all of each Grantor's rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.

 

(lvi)     "Pledged Partnership Agreements" means all of each Grantor's rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

 

(lvii)    "Proceeds" has the meaning specified therefor in Section 3.

 

(lviii)    "PTO" means the United States Patent and Trademark Office.

 

(lix)     "Qualified ECP Guarantor" means, in respect of any Swap Obligation,
each Grantor that has total assets exceeding $10,000,000 at the time the
relevant guaranty, keepwell, or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an "eligible contract participant" under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an "eligible contract participant" at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(lx)       "Real Property" means any estates or interests in real property now
owned or hereafter acquired by any Grantor or any Subsidiary of any Grantor and
the improvements thereto.

 

(lxi)      "Record" means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

 

(lxii)     "Rescission" has the meaning specified therefor in Section 7(k).

 

(lxiii)    "Secured Obligations" means each and all of the following: (A) all of
the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this Agreement (including the Guaranty), the Credit
Agreement, or any of the other Loan Documents, (B) all Bank Product Obligations,
and (C) all other Obligations of each Borrower and all other Guarantied
Obligations of each Guarantor (including, in the case of each of clauses (A),
(B) and (C), reasonable attorneys' fees and expenses and any interest, fees, or
expenses that accrue after the filing of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding); provided that, anything to the contrary contained in the foregoing
notwithstanding, the Secured Obligations of the Guarantors shall exclude any
Excluded Swap Obligation.

 

-7-

--------------------------------------------------------------------------------

 

 

(lxiv)     "Secured Party" has the meaning specified therefor in the preamble to
this Agreement.

 

(lxv)      "Secured Party's Lien" has the meaning specified therefor in the
Credit Agreement.

 

(lxvi)     "Securities Account" means a securities account (as that term is
defined in the Code).

 

(lxvii)    "Security Interest" has the meaning specified therefor in Section 3.

 

(lxviii)   "Subsidiary" has the meaning specified therefor in the Credit
Agreement.

 

(lxix)      "Supporting Obligations" means supporting obligations (as such term
is defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.

 

(lxx)       "Swap Obligation" means, with respect to any Grantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a "swap" within the meaning of section 1a(47) of the Commodity Exchange Act.

 

(lxxi)     "Trademarks" means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (A) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6, (B) all renewals thereof, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (D) the right to sue for past, present and future infringements and
dilutions thereof, (E) the goodwill of each Grantor's business symbolized by the
foregoing or connected therewith, and (F) all of each Grantor's rights
corresponding thereto throughout the world.

 

(lxxii)    "Trademark Security Agreement" means each Trademark Security
Agreement executed and delivered by Grantors, or any of them, and Secured Party,
in substantially the form of Exhibit D.

 

(lxxiii)   "Triggering Event" means, as of any date of determination, that
(A) an Event of Default has occurred as of such date, or (B) Excess Availability
is less than the greater of (i) 15% of the Maximum Revolver Amount, and (ii)
$9,000,000 as of such date.

 

(lxxiv)    "URL" means "uniform resource locator," an internet web address.

 

(lxxv)     "VIN" has the meaning specified therefor in Section 6(l).

 

-8-

--------------------------------------------------------------------------------

 

 

(b)     Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms "includes" and "including" are not limiting, and
the term "or" has, except where otherwise indicated, the inclusive meaning
represented by the phrase "and/or." The words "hereof," "herein," "hereby,"
"hereunder," and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations or the
Guarantied Obligations shall mean (i) the payment or repayment in full in
immediately available funds of (A) the principal amount of, and interest accrued
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (B) all Lender Expenses that have
accrued regardless of whether demand has been made therefor, (C) all fees or
charges that have accrued hereunder or under any other Loan Document (including
the Letter of Credit Fee and the Unused Line Fee), (ii) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (iii) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (iv) the receipt by Secured Party of cash collateral
in order to secure any other contingent Secured Obligations or Guarantied
Obligations for which a claim or demand for payment has been made at such time
or in respect of matters or circumstances known to Secured Party or a Lender at
the time that are reasonably expected to result in any loss, cost, damage or
expense (including attorneys' fees and legal expenses), such cash collateral to
be in such amount as Secured Party reasonably determines is appropriate to
secure such contingent Secured Obligations or Guarantied Obligations, (v) the
payment or repayment in full in immediately available funds of all other Secured
Obligations or Guarantied Obligations (as the case may be) (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (A) unasserted
contingent indemnification obligations, (B) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (C) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (vi) the termination of all of the Commitments of the
Lenders. Any reference herein to any Person shall be construed to include such
Person's successors and assigns. Any requirement of a writing contained herein
shall be satisfied by the transmission of a Record.

 

(c)     All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.

 

2.     Guaranty.

 

(a)     In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Revolving Loans, the issuance of the Letters
of Credit, and the entering into of the Bank Product Agreements and by virtue of
the financial accommodations to be made to any Borrower, each of the Guarantors,
jointly and severally, hereby unconditionally and irrevocably guarantees as a
primary obligor and not merely as a surety the full and prompt payment when due,
whether upon maturity, acceleration, or otherwise, of all of the Guarantied
Obligations. If any or all of the Obligations constituting Guarantied
Obligations becomes due and payable, each of the Guarantors, unconditionally and
irrevocably, and without the need for demand, protest, or any other notice or
formality, promises to pay such indebtedness to Secured Party, for the benefit
of itself, as Lender, and the Bank Product Providers, together with any and all
expenses (including Lender Expenses) that may be incurred by Secured Party,
Lender or any Bank Product Provider in demanding, enforcing, or collecting any
of the Guarantied Obligations (including the enforcement of any collateral for
such Guarantied Obligations or any collateral for the obligations of the
Guarantors under this Guaranty). If claim is ever made upon Secured Party,
Lender or any Bank Product Provider for repayment or recovery of any amount or
amounts received in payment of or on account of any or all of the Guarantied
Obligations and any of Secured Party, Lender or any Bank Product Provider repays
all or part of said amount by reason of (i) any judgment, decree, or order of
any court or administrative body having jurisdiction over such payee or any of
its property, or (ii) any settlement or compromise of any such claim effected by
such payee with any such claimant (including any Borrower or any Guarantor),
then and in each such event, each of the Guarantors agrees that any such
judgment, decree, order, settlement, or compromise shall be binding upon the
Guarantors, notwithstanding any revocation (or purported revocation) of this
Guaranty or other instrument evidencing any liability of any Grantor, and the
Guarantors shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

 

-9-

--------------------------------------------------------------------------------

 

 

(b)     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guarantied Obligations to Secured
Party, for the benefit of itself, as Lender, and the Bank Product Providers,
whether or not due or payable by any Loan Party upon the occurrence of any of
the events specified in Section 8.4 or 8.5 of the Credit Agreement, and
irrevocably and unconditionally promises to pay such indebtedness to Secured
Party, for the benefit of itself, as Lender, and the Bank Product Providers,
without the requirement of demand, protest, or any other notice or other
formality, in lawful money of the United States.

 

(c)     The liability of each of the Guarantors hereunder is primary, absolute,
and unconditional, and is independent of any security for or other guaranty of
the Guarantied Obligations, whether executed by any other Guarantor or by any
other Person, and the liability of each of the Guarantors hereunder shall not be
affected or impaired by (i) any payment on, or in reduction of, any such other
guaranty or undertaking, (ii) any dissolution, termination, or increase,
decrease, or change in personnel by any Grantor, (iii) any payment made to
Secured Party, Lender, or any Bank Product Provider on account of the
Obligations which Secured Party, Lender, or such Bank Product Provider repays to
any Grantor pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding (or any settlement or
compromise of any claim made in such a proceeding relating to such payment), and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, or (iv) any action or
inaction by Secured Party, Lender, or any Bank Product Provider, or (v) any
invalidity, irregularity, avoidability, or unenforceability of all or any part
of the Obligations or of any security therefor.

 

(d)     This Guaranty includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guarantied Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Secured Party, (ii) no such revocation shall apply to any
Guarantied Obligations in existence on the date of receipt by Secured Party of
such written notice (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (iii)  no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of Lender or any Bank Product Provider
in existence on the date of such revocation, (iv) no payment by any Guarantor,
any Borrower, or from any other source, prior to the date of Secured Party's
receipt of written notice of such revocation shall reduce the maximum obligation
of such Guarantor hereunder, and (v) any payment by any Borrower or from any
source other than such Guarantor subsequent to the date of such revocation shall
first be applied to that portion of the Guarantied Obligations as to which the
revocation is effective and which are not, therefore, guarantied hereunder, and
to the extent so applied shall not reduce the maximum obligation of such
Guarantor hereunder. This Guaranty shall be binding upon each Guarantor, its
successors and assigns and inure to the benefit of and be enforceable by Secured
Party (for the benefit of itself, as Lender, and the Bank Product Providers) and
its successors, transferees, or assigns.

 

(e)     The guaranty by each of the Guarantors hereunder is a guaranty of
payment and not of collection. The obligations of each of the Guarantors
hereunder are independent of the obligations of any other Guarantor or Grantor
or any other Person and a separate action or actions may be brought and
prosecuted against one or more of the Guarantors whether or not action is
brought against any other Guarantor or Grantor or any other Person and whether
or not any other Guarantor or Grantor or any other Person be joined in any such
action or actions. Each of the Guarantors waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof. Any payment by any Grantor or
other circumstance which operates to toll any statute of limitations as to any
Grantor shall operate to toll the statute of limitations as to each of the
Guarantors.

 

(f)     Each of the Guarantors authorizes Secured Party, Lender, and the Bank
Product Providers without notice or demand, and without affecting or impairing
its liability hereunder, from time to time to:

 

(i)     change the manner, place, or terms of payment of, or change or extend
the time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon); or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;

 

-10-

--------------------------------------------------------------------------------

 

 

(ii)     take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

 

(iii)     exercise or refrain from exercising any rights against any Grantor;

 

(iv)     release or substitute any one or more endorsers, guarantors, any
Grantor, or other obligors;

 

(v)     settle or compromise any of the Obligations, any security therefor, or
any liability (including any of those of any of the Guarantors under this
Guaranty) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Grantor to its creditors;

 

(vi)     apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Secured Party, Lender, or any Bank Product
Provider regardless of what liability or liabilities of such Grantor remain
unpaid;

 

(vii)   consent to or waive any breach of, or any act, omission, or default
under, this Agreement, any other Loan Document, any Bank Product Agreement, or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify, or supplement this Agreement, any other Loan Document, any Bank
Product Agreement, or any of such other instruments or agreements; or

 

(viii)   take any other action that could, under otherwise applicable principles
of law, give rise to a legal or equitable discharge of one or more of the
Guarantors from all or part of its liabilities under this Guaranty.

 

(g)     It is not necessary for Secured Party, Lender, or any Bank Product
Provider to inquire into the capacity or powers of any of the Guarantors or the
officers, directors, partners or secured parties acting or purporting to act on
their behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be Guaranteed hereunder.

 

(h)     Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of Lender
or any Bank Product Provider with respect thereto. The obligations of each
Guarantor under this Guaranty are independent of the Guarantied Obligations, and
a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any other Guarantor or whether any other Guarantor is joined in
any such action or actions. The liability of each Guarantor under this Guaranty
shall be absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defense it may now or hereafter have in any way relating
to, any or all of the following:

 

(i)       any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

-11-

--------------------------------------------------------------------------------

 

 

(ii)     any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guarantied Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guarantied Obligations resulting from the extension of
additional credit;

 

(iii)     any taking, exchange, release, or non-perfection of any Lien in and to
any Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guaranty, for all or any of the Guarantied Obligations;

 

(iv)     the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Secured Party,
Lender, or any Bank Product Provider;

 

(v)      any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;

 

(vi)    any right or defense arising by reason of any claim or defense based
upon an election of remedies by Lender or any Bank Product Provider including
any defense based upon an impairment or elimination of such Guarantor's rights
of subrogation, reimbursement, contribution, or indemnity of such Guarantor
against any other Grantor or any guarantors or sureties;

 

(vii)    any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or

 

(viii)   any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.

 

(i)     Waivers.

 

(i)     Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Secured Party, Lender, or
any Bank Product Provider to (i) proceed against any other Grantor or any other
Person, (ii) proceed against or exhaust any security held from any other Grantor
or any other Person, or (iii) protect, secure, perfect, or insure any security
interest or Lien on any property subject thereto or exhaust any right to take
any action against any other Grantor, any other Person, or any collateral, or
(iv) pursue any other remedy in Lender's or any Bank Product Provider's power
whatsoever. Each of the Guarantors waives any defense based on or arising out of
any defense of any Grantor or any other Person, other than payment of the
Guarantied Obligations to the extent of such payment, based on or arising out of
the disability of any Grantor or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Grantor other than payment of
the Obligations to the extent of such payment. Secured Party may, at the
election of the Required Lenders, foreclose upon any Collateral held by Secured
Party by one or more judicial or nonjudicial sales or other dispositions,
whether or not every aspect of any such sale is commercially reasonable or
otherwise fails to comply with applicable law or may exercise any other right or
remedy Secured Party, Lender, or any Bank Product Provider may have against any
Grantor or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Guarantors hereunder except to
the extent the Guarantied Obligations have been paid.

 

-12-

--------------------------------------------------------------------------------

 

 

(ii)     Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation, or incurring of new or additional
Obligations or other financial accommodations. Each of the Guarantors waives
notice of any Default or Event of Default under any of the Loan Documents. Each
of the Guarantors assumes all responsibility for being and keeping itself
informed of each Grantor's financial condition and assets and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope, and extent of the risks which each of the Guarantors assumes and
incurs hereunder, and agrees that neither Secured Party nor Lender nor any Bank
Product Provider shall have any duty to advise any of the Guarantors of
information known to them regarding such circumstances or risks.

 

(iii)    To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (A) any right to assert against Lender or any Bank Product
Provider, any defense (legal or equitable), set-off, counterclaim, or claim
which each Guarantor may now or at any time hereafter have against any Borrower
or any other party liable to Lender or any Bank Product Provider; (B) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor; (C) any right or defense arising by reason of any claim or
defense based upon an election of remedies by Lender or any Bank Product
Provider including any defense based upon an impairment or elimination of such
Guarantor's rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against any Borrower or other guarantors or sureties; and (D) the
benefit of any statute of limitations affecting such Guarantor's liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor's liability hereunder.

 

(iv)     No Guarantor will exercise any rights that it may now or hereafter
acquire against any Grantor or any other guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor's obligations
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Secured Party, Lender, or any Bank Product Provider against
any Grantor or any other guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from any Grantor or any other guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security solely on account of such claim, remedy or right,
unless and until all of the Guarantied Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and all of the
Commitments have been terminated. If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Secured Party, for the benefit of itself, as Lender,
and the Bank Product Providers, and shall forthwith be paid to Secured Party to
be credited and applied to the Guarantied Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Credit Agreement, or to be held as Collateral for any
Guarantied Obligations or other amounts payable under this Guaranty thereafter
arising. Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Grantor
(the "Foreclosed Grantor"), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Grantor whether pursuant to this Agreement or otherwise.

 

-13-

--------------------------------------------------------------------------------

 

 

(v)     Each of the Guarantors hereby acknowledges and affirms that it
understands that to the extent the Guarantied Obligations are secured by Real
Property located in California, Guarantors shall be liable for the full amount
of the liability hereunder notwithstanding the foreclosure on such Real Property
by trustee sale or any other reason impairing such Guarantor's right to proceed
against any Loan Party. In accordance with Section 2856 of the California Code
of Civil Procedure or any similar laws of any other applicable jurisdiction,
each of the Guarantors hereby waives until such time as the Guarantied
Obligations have been paid in full:

 

(1)     all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Guarantors by reason of Sections 2787 to 2855, inclusive, 2899, and 3433
of the California Code of Civil Procedure or any similar laws of any other
applicable jurisdiction;

 

(2)     all rights and defenses that the Guarantors may have because the
Guarantied Obligations are secured by Real Property located in California,
meaning, among other things, that: (A) Secured Party, Lender, and the Bank
Product Providers may collect from the Guarantors without first foreclosing on
any real or personal property collateral pledged by any Borrower or any other
Grantor, and (B) if Secured Party, on behalf of itself, forecloses on any Real
Property collateral pledged by any Borrower or any other Grantor, (1) the amount
of the Guarantied Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (2) Lender may collect from the Guarantors even if, by
foreclosing on the Real Property collateral, Secured Party or Lender have
destroyed or impaired any right the Guarantors may have to collect from any
other Grantor, it being understood that this is an unconditional and irrevocable
waiver of any rights and defenses the Guarantors may have because the Guarantied
Obligations are secured by Real Property (including, without limitation, any
rights or defenses based upon Sections 580a, 580d, or 726 of the California Code
of Civil Procedure or any similar laws of any other applicable jurisdiction);
and

 

(3)     all rights and defenses arising out of an election of remedies by
Secured Party, Lender, and the Bank Product Providers, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for the
Guarantied Obligations, has destroyed Guarantors' rights of subrogation and
reimbursement against any Grantor by the operation of Section 580d of the
California Code of Civil Procedure or any similar laws of any other applicable
jurisdiction or otherwise.

 

-14-

--------------------------------------------------------------------------------

 

 

(vi)     Each of the Guarantors represents, warrants, and agrees that each of
the waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.

 

(vii)    The provisions in this Section 2 which refer to certain sections of the
California Civil Code are included in this Guaranty solely out of an abundance
of caution and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty.

 

(j)     Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Grantor to
guaranty and otherwise honor all Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2(j) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2(j), or otherwise
under the Loan Documents, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until payment in full of the Guarantied Obligations. Each
Qualified ECP Guarantor intends that this Section 2(j) constitute, and this
Section 2(j) shall be deemed to constitute, a "keepwell, support, or other
agreement" for the benefit of each other Grantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

3.     Grant of Security. Each Grantor hereby unconditionally grants, assigns,
and pledges to Secured Party, for the benefit of itself, as Lender, and each of
the Bank Product Providers, to secure the Secured Obligations, a continuing
security interest (hereinafter referred to as the "Security Interest") in all of
such Grantor's right, title, and interest in and to the following, whether now
owned or hereafter acquired or arising and wherever located (the "Collateral"):

 

(a)     all of such Grantor's Accounts;

 

(b)     all of such Grantor's Books;

 

(c)     all of such Grantor's Chattel Paper;

 

(d)     all of such Grantor's Commercial Tort Claims;

 

(e)     all of such Grantor's Deposit Accounts;

 

(f)     all of such Grantor's Equipment;

 

-15-

--------------------------------------------------------------------------------

 

 

(g)     all of such Grantor's Farm Products;

 

(h)     all of such Grantor's Fixtures;

 

(i)     all of such Grantor's General Intangibles;

 

(j)     all of such Grantor's Inventory;

 

(k)     all of such Grantor's Investment Property;

 

(l)     all of such Grantor's Intellectual Property and Intellectual Property
Licenses;

 

(m)    all of such Grantor's Negotiable Collateral (including all of such
Grantor's Pledged Notes);

 

(n)     all of such Grantor's Pledged Interests (including all of such Grantor's
Pledged Operating Agreements and Pledged Partnership Agreements);

 

(o)     all of such Grantor's Securities Accounts;

 

(p)     all of such Grantor's Supporting Obligations;

 

(q)     all of such Grantor's money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Secured Party (or its Secured Party or designee) or Lender; and

 

(r)     all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Property,
Intellectual Property, Negotiable Collateral, Pledged Interests, Securities
Accounts, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the "Proceeds"). Without limiting the generality of the foregoing,
the term "Proceeds" includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Secured Party from time to
time with respect to any of the Investment Property.

 

-16-

--------------------------------------------------------------------------------

 

 

Notwithstanding anything contained in this Agreement to the contrary, the term
"Collateral" shall not include: (i) voting Equity Interests of any CFC, solely
to the extent that (y) such Equity Interests represent more than 65% of the
outstanding voting Equity Interests of such CFC, and (z) pledging or
hypothecating more than 65% of the total outstanding voting Equity Interests of
such CFC would result in adverse tax consequences or the costs to the Grantors
of providing such pledge are unreasonably excessive (as determined by Secured
Party in consultation with Borrowers) in relation to the benefits to Secured
Party, Lender, and the Bank Product Providers of the security afforded thereby
(which pledge, if reasonably requested by Secured Party, shall be governed by
the laws of the jurisdiction of such Subsidiary); or (ii) any rights or interest
in any contract, lease, permit, license, or license agreement covering real or
personal property of any Grantor if under the terms of such contract, lease,
permit, license, or license agreement, or applicable law with respect thereto,
the grant of a security interest or lien therein is prohibited as a matter of
law or under the terms of such contract, lease, permit, license, or license
agreement and such prohibition or restriction has not been waived or the consent
of the other party to such contract, lease, permit, license, or license
agreement has not been obtained (provided, that, (A) the foregoing exclusions of
this clause (ii) shall in no way be construed (1) to apply to the extent that
any described prohibition or restriction is ineffective under Section 9-406,
9-407, 9-408, or 9-409 of the Code or other applicable law, or (2) to apply to
the extent that any consent or waiver has been obtained that would permit
Secured Party's security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions of clauses (i)
and (ii) shall in no way be construed to limit, impair, or otherwise affect any
of Secured Party's, Lender's or any Bank Product Provider's continuing security
interests in and liens upon any rights or interests of any Grantor in or to
(1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or Equity Interests
(including any Accounts or Equity Interests), or (2) any proceeds from the sale,
license, lease, or other dispositions of any such contract, lease, permit,
license, license agreement, or Equity Interests); or (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law, provided that upon submission and acceptance by the PTO
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral.

 

4.     Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Secured
Party, Lender, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding.

 

5.     Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Secured Party or Lender of any of the rights hereunder shall
not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) Lender shall not
have any obligation or liability under such contracts and agreements included in
the Collateral by reason of this Agreement, nor shall Lender be obligated to
perform any of the obligations or duties of any Grantors thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder. Until
an Event of Default shall occur and be continuing, except as otherwise provided
in this Agreement, the Credit Agreement, or any other Loan Document, Grantors
shall have the right to possession and enjoyment of the Collateral for the
purpose of conducting the ordinary course of their respective businesses,
subject to and upon the terms hereof and of the Credit Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, it is the
intention of the parties hereto that record and beneficial ownership of the
Pledged Interests, including all voting, consensual, dividend, and distribution
rights, shall remain in the applicable Grantor until (i) the occurrence and
continuance of an Event of Default and (ii) Secured Party has notified the
applicable Grantor of Secured Party's election to exercise such rights with
respect to the Pledged Interests pursuant to Section 16.

 

-17-

--------------------------------------------------------------------------------

 

 

6.     Representations and Warranties. In order to induce Secured Party to enter
into this Agreement for the benefit of itself, as Lender, and the Bank Product
Providers, each Grantor makes the following representations and warranties to
Lender which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:

 

(a)     The name (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Grantor and each of its Subsidiaries is set
forth on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).

 

(b)     The chief executive office of each Grantor and each of its Subsidiaries
is located at the address indicated on Schedule 7 (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).

 

(c)     Each Grantor's and each of its Subsidiaries' tax identification numbers
and organizational identification numbers, if any, are identified on Schedule 7
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under the Loan Documents).

 

(d)     As of the Closing Date, no Grantor and no Subsidiary of a Grantor holds
any commercial tort claims that exceed $500,000 in amount, except as set forth
on Schedule 1.

 

-18-

--------------------------------------------------------------------------------

 

 

(e)    Set forth on Schedule 9 (as such Schedule may be updated from time to
time subject to Section 7(k)(iii) with respect to Controlled Accounts and
provided that Grantors comply with Section 7(c) hereof) is a listing of all of
Grantors' and their Subsidiaries' Deposit Accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, and (b) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.

 

(f)     Schedule 8 sets forth all Real Property owned by any of the Grantors as
of the Closing Date.

 

(g)     As of the Closing Date: (i) Schedule 2 provides a complete and correct
list of all registered Copyrights owned by any Grantor and all applications for
registration of Copyrights owned by any Grantor; (ii) Schedule 3 provides a
complete and correct list of all Intellectual Property Licenses entered into by
any Grantor pursuant to which (A) any Grantor has provided any license or other
rights in Intellectual Property owned or controlled by such Grantor to any other
Person (other than non-exclusive software licenses granted in the ordinary
course of business) or (B) any Person has granted to any Grantor any license or
other rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Grantor, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Grantor; (iii) Schedule 4 provides a
complete and correct list of all Patents owned by any Grantor and all
applications for Patents owned by any Grantor; and (iv) Schedule 6 provides a
complete and correct list of all registered Trademarks owned by any Grantor, all
applications for registration of Trademarks owned by any Grantor, and all other
Trademarks owned by any Grantor and material to the conduct of the business of
any Grantor.

 

(h)    (i)(A) each Grantor owns exclusively or holds licenses in all
Intellectual Property that is necessary in or material to the conduct of its
business, and (B) all employees and contractors of each Grantor who were
involved in the creation or development of any Intellectual Property for such
Grantor that is necessary in or material to the business of such Grantor have
signed agreements containing assignment of Intellectual Property rights to such
Grantor and obligations of confidentiality;

 

 (ii)     to each Grantor's knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect;

 

 (iii)    (A) to each Grantor's knowledge after reasonable inquiry, (1) such
Grantor has never infringed or misappropriated and is not currently infringing
or misappropriating any Intellectual Property rights of any Person, and (2) no
product manufactured, used, distributed, licensed, or sold by or service
provided by such Grantor has ever infringed or misappropriated or is currently
infringing or misappropriating any Intellectual Property rights of any Person,
in each case, except where such infringement either individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect, and (B) there are no infringement or misappropriation claims or
proceedings pending, or to any Grantor's knowledge after reasonable inquiry,
threatened in writing against any Grantor, and no Grantor has received any
written notice or other communication of any actual or alleged infringement or
misappropriation of any Intellectual Property rights of any Person, in each
case, except where such infringement either individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Effect;

 

-19-

--------------------------------------------------------------------------------

 

 

(iv)    to each Grantor's knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in or material to the conduct of its business are valid,
subsisting and enforceable and in compliance with all legal requirements,
filings, and payments and other actions that are required to maintain such
Intellectual Property in full force and effect, and

 

(v)     each Grantor has taken reasonable steps to maintain the confidentiality
of and otherwise protect and enforce its rights in all trade secrets owned by
such Grantor that are necessary in or material to the conduct of the business of
such Grantor, and

 

(i)     This Agreement creates a valid security interest in the Collateral of
each Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Secured Party, as secured party, in the
jurisdictions listed next to such Grantor's name on Schedule 11. Upon the making
of such filings, Secured Party shall have a first priority perfected security
interest (subject to Permitted Liens) in the Collateral of each Grantor to the
extent such security interest can be perfected by the filing of a financing
statement. Upon filing of any Copyright Security Agreement with the United
States Copyright Office, filing of any Patent Security Agreement and any
Trademark Security Agreement with the PTO, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 11, all action
necessary or desirable to protect and perfect the Security Interest in and on
each Grantor's Patents, Trademarks, or Copyrights has been taken and such
perfected Security Interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor. All action by any Grantor
necessary to protect and perfect such security interest on each item of
Collateral has been or will be duly taken.

 

(j)     (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and nonassessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Equity Interests of the Pledged
Companies of such Grantor identified on Schedule 5 as supplemented or modified
by any Pledged Interests Addendum or any Joinder to this Agreement; (iii) such
Grantor has the right and requisite authority to pledge, the Investment Property
pledged by such Grantor to Secured Party as provided herein; (iv) all actions
necessary or desirable to perfect and establish the first priority of (subject
to Permitted Liens), or otherwise protect, Secured Party's Liens in the
Investment Property, and the proceeds thereof, have been duly taken, upon
(A) the execution and delivery of this Agreement; (B) the taking of possession
by Secured Party (or its Secured Party or designee) of any certificates
representing the Pledged Interests, together with undated powers (or other
documents of transfer acceptable to Secured Party) endorsed in blank by the
applicable Grantor; (C) the filing of financing statements in the applicable
jurisdiction set forth on Schedule 11 for such Grantor with respect to the
Pledged Interests of such Grantor that are not represented by certificates, and
(D) with respect to any Securities Accounts, the delivery of Control Agreements
with respect thereto; and (v) each Grantor has delivered to and deposited with
Secured Party all certificates representing the Pledged Interests owned by such
Grantor to the extent such Pledged Interests are represented by certificates,
and undated powers (or other documents of transfer acceptable to Secured Party)
endorsed in blank with respect to such certificates. None of the Pledged
Interests owned or held by such Grantor has been issued or transferred in
violation of any securities registration, securities disclosure, or similar laws
of any jurisdiction to which such issuance or transfer may be subject.

 

-20-

--------------------------------------------------------------------------------

 

 

(k)     No consent, approval, authorization, or other order or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required (i) for the grant of a Security Interest by such Grantor in and to
the Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by
Secured Party of the voting or other rights provided for in this Agreement with
respect to the Investment Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Property by laws affecting the offering and sale of
securities generally and except for consents, approvals, authorizations, or
other orders or actions that have been obtained or given (as applicable) and
that are still in force. No Intellectual Property License of any Grantor that is
necessary in or material to the conduct of such Grantor's business requires any
consent of any other Person that has not been obtained in order for such Grantor
to grant the security interest granted hereunder in such Grantor's right, title
or interest in or to such Intellectual Property License.

 

(l)      Schedule 12 sets forth all motor vehicles owned by Grantors as of the
Closing Date, by model, model year, and vehicle identification number.

 

(m)    There is no default, breach, violation, or event of acceleration existing
under any promissory note (as defined in the Code) constituting Collateral and
pledged hereunder (each a "Pledged Note") and no event has occurred or
circumstance exists which, with the passage of time or the giving of notice, or
both, would constitute a default, breach, violation, or event of acceleration
under any Pledged Note. No Grantor that is an obligee under a Pledged Note has
waived any default, breach, violation, or event of acceleration under such
Pledged Note.

 

(n)     As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (A) are not dealt in or traded on securities
exchanges or in securities markets, (B) do not constitute investment company
securities, and (C) are not held by such Grantor in a Securities Account. In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provide that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.

 

-21-

--------------------------------------------------------------------------------

 

 

7.     Covenants. Each Grantor, jointly and severally, covenants and agrees with
Secured Party that from and after the date of this Agreement and until the date
of termination of this Agreement in accordance with Section 23:

 

(a)     Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of $500,000
or more for all such Negotiable Collateral, Investment Property, or Chattel
Paper, the Grantors shall promptly (and in any event within five (5) Business
Days after acquisition thereof), notify Secured Party thereof, and if and to the
extent that perfection or priority of Secured Party's Security Interest is
dependent on or enhanced by possession, the applicable Grantor, promptly (and in
any event within five (5) Business Days) after request by Secured Party, shall
execute such other documents and instruments as shall be requested by Secured
Party or, if applicable, endorse and deliver physical possession of such
Negotiable Collateral, Investment Property, or Chattel Paper to Secured Party,
together with such undated powers (or other relevant document of transfer
acceptable to Secured Party) endorsed in blank as shall be requested by Secured
Party, and shall do such other acts or things deemed necessary or desirable by
Secured Party to protect Secured Party's Security Interest therein;

 

(b)     Chattel Paper.

 

(i)     Promptly (and in any event within five (5) Business Days) after request
by Secured Party, each Grantor shall take all steps reasonably necessary to
grant Secured Party control of all electronic Chattel Paper in accordance with
the Code and all "transferable records" as that term is defined in Section 16 of
the Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction, to the extent that the aggregate value or face amount of such
electronic Chattel Paper equals or exceeds $500,000;

 

(ii)     If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Secured Party, such
Chattel Paper and instruments shall be marked with the following legend: "This
writing and the obligations evidenced or secured hereby are subject to the
Security Interest of Wells Fargo Bank, National Association, as Secured Party
for the benefit of itself, as Lender, and the Bank Product Providers";

 

(c)     Control Agreements.

 

(i)       Except to the extent otherwise excused by Section 7(k)(iv), each
Grantor shall obtain an authenticated Control Agreement (which may include a
Controlled Account Agreement), from each bank maintaining a Deposit Account or
Securities Account for such Grantor;

 

(ii)     Except to the extent otherwise excused by Section 7(k)(iv), each
Grantor shall obtain an authenticated Control Agreement, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor, or
maintaining a Securities Account for such Grantor; and

 

-22-

--------------------------------------------------------------------------------

 

 

(iii)     Except to the extent otherwise excused by Section 7(k)(iv), each
Grantor shall obtain an authenticated Control Agreement with respect to all of
such Grantor's investment property;

 

(d)     Letter-of-Credit Rights. If the Grantors (or any of them) are or become
the beneficiary of letters of credit having a face amount or value of $500,000
or more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within five (5) Business Days after becoming a beneficiary),
notify Secured Party thereof and, promptly (and in any event within five (5)
Business Days) after request by Secured Party, enter into a tri-party agreement
with Secured Party and the issuer or confirming bank with respect to
letter-of-credit rights assigning such letter-of-credit rights to Secured Party
and directing all payments thereunder to Secured Party's account, all in form
and substance reasonably satisfactory to Secured Party;

 

(e)     Commercial Tort Claims. If the Grantors (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $500,000 or more in the aggregate for all Commercial Tort Claims, then
the applicable Grantor or Grantors shall promptly (and in any event within five
(5) Business Days of obtaining such Commercial Tort Claim), notify Secured Party
upon incurring or otherwise obtaining such Commercial Tort Claims and, promptly
(and in any event within five (5) Business Days) after request by Secured Party,
amend Schedule 1 to describe such Commercial Tort Claims in a manner that
reasonably identifies such Commercial Tort Claims and which is otherwise
reasonably satisfactory to Secured Party, and hereby authorizes the filing of
additional financing statements or amendments to existing financing statements
describing such Commercial Tort Claims, and agrees to do such other acts or
things deemed necessary or desirable by Secured Party to give Secured Party a
first priority, perfected security interest in any such Commercial Tort Claim;

 

(f)     Government Contracts. Other than Accounts and Chattel Paper the
aggregate value of which does not at any one time exceed $200,000, if any
Account or Chattel Paper arises out of a contract or contracts with the United
States of America or any department, agency, or instrumentality thereof,
Grantors shall promptly (and in any event within five (5) Business Days of the
creation thereof) notify Secured Party thereof and, promptly (and in any event
within five (5) Business Days) after request by Secured Party, execute any
instruments or take any steps reasonably required by Secured Party in order that
all moneys due or to become due under such contract or contracts shall be
assigned to Secured Party, for the benefit of itself, as Lender, and the Bank
Product Providers, and shall provide written notice thereof under the Assignment
of Claims Act or other applicable law;

 

(g)     Intellectual Property.

 

(i)      Upon the request of Secured Party, in order to facilitate filings with
the PTO and the United States Copyright Office, each Grantor shall execute and
deliver to Secured Party one or more Copyright Security Agreements, Trademark
Security Agreements, or Patent Security Agreements to further evidence Secured
Party's Lien on such Grantor's Patents, Trademarks, or Copyrights, and the
General Intangibles of such Grantor relating thereto or represented thereby;

 

-23-

--------------------------------------------------------------------------------

 

 

(ii)     Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of such Grantor's business, to
exercise commercially reasonable diligence to protect, enforce, and defend at
such Grantor's expense such Intellectual Property, including (A) where justified
based on advice of counsel and commercially reasonable under the circumstances,
promptly suing for infringement, misappropriation, or dilution and to recover
any and all damages for such infringement, misappropriation, or dilution, and
filing for opposition, interference, and cancellation against conflicting
Intellectual Property rights of any Person, (B) to prosecute diligently any
trademark application or service mark application that is part of the Trademarks
pending as of the date hereof or hereafter until the termination of this
Agreement, unless a Grantor in its commercially reasonable judgment elects to
cease use or abandon its intention to use any such Trademarks (C) to prosecute
diligently any patent application that is part of the Patents pending as of the
date hereof or hereafter until the termination of this Agreement, (D) to take
all reasonable and necessary action to preserve and maintain all of such
Grantor's Trademarks, Patents, Copyrights, Intellectual Property Licenses, and
its rights therein, including paying all maintenance fees and filing of
applications for renewal, affidavits of use, and affidavits of
noncontestability, unless a Grantor in its commercially reasonable judgment
elects to cease use or abandon its intention to use any such Trademarks, and
(E) to require all employees, consultants, and contractors of each Grantor who
were involved in the creation or development of such Intellectual Property to
sign agreements containing assignment of Intellectual Property rights and
obligations of confidentiality. Each Grantor further agrees not to abandon any
Intellectual Property or Intellectual Property License that is necessary in or
material to the conduct of such Grantor's business. Each Grantor hereby agrees
to take the steps described in this Section 7(g)(ii) with respect to all new or
acquired Intellectual Property to which it or any of its Subsidiaries is now or
later becomes entitled that is necessary in or material to the conduct of such
Grantor's business;

 

(iii)     Grantors acknowledge and agree that Lender shall have no duties with
respect to any Intellectual Property or Intellectual Property Licenses of any
Grantor. Without limiting the generality of this Section 7(g)(iii), Grantors
acknowledge and agree that Lender shall not be under any obligation to take any
steps necessary to preserve rights in the Collateral consisting of Intellectual
Property or Intellectual Property Licenses against any other Person, but Lender
may do so at its option from and after the occurrence and during the continuance
of an Event of Default, and all expenses incurred in connection therewith
(including reasonable fees and expenses of attorneys and other professionals)
shall be for the sole account of a Borrower and shall be chargeable to the Loan
Account;

 

(iv)     On each date on which a Compliance Certificate is to be delivered
pursuant to Section 5.1 of the Credit Agreement in respect of a fiscal quarter
(or, if an Event of Default has occurred and is continuing, more frequently if
requested by Secured Party), each Grantor shall provide Secured Party with a
written report of all new Patents, Trademarks or Copyrights that are registered
or the subject of pending applications for registrations, and of all
Intellectual Property Licenses that are material to the conduct of such
Grantor's business, in each case, which were acquired, registered, or for which
applications for registration were filed by any Grantor during the prior period
and any statement of use or amendment to allege use with respect to
intent-to-use trademark applications. In the case of such registrations or
applications therefor, which were acquired by any Grantor, each such Grantor
shall file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Intellectual Property. In each of the foregoing cases,
the applicable Grantor shall promptly cause to be prepared, executed, and
delivered to Secured Party supplemental schedules to the applicable Loan
Documents to identify such Patent, Trademark and Copyright registrations and
applications therefor (with the exception of Trademark applications filed on an
intent-to-use basis for which no statement of use or amendment to allege use has
been filed) and Intellectual Property Licenses as being subject to the security
interests created thereunder;

 

-24-

--------------------------------------------------------------------------------

 

 

(v)     Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any Secured Party, employee,
licensee, or designee, file an application for the registration of any Copyright
with the United States Copyright Office or any similar office or agency in
another country without giving Secured Party written notice thereof at least
five (5) Business Days after such filing and complying with Section 7(g)(i).
Upon receipt from the United States Copyright Office of notice of registration
of any Copyright, each Grantor shall promptly (but in no event later than five
(5) Business Days following such receipt) notify (but without duplication of any
notice required by Section 7(g)(iv)) Secured Party of such registration by
delivering, or causing to be delivered, to Secured Party, documentation
sufficient for Secured Party to perfect Secured Party's Liens on such Copyright.
If any Grantor acquires from any Person any Copyright registered with the United
States Copyright Office or an application to register any Copyright with the
United States Copyright Office, such Grantor shall promptly (but in no event
later than five (5) Business Days following such acquisition) notify Secured
Party of such acquisition and deliver, or cause to be delivered, to Secured
Party, documentation sufficient for Secured Party to perfect Secured Party's
Liens on such Copyright. In the case of such Copyright registrations or
applications therefor which were acquired by any Grantor, each such Grantor
shall promptly (but in no event later than five (5) Business Days following such
acquisition) file the necessary documents with the appropriate Governmental
Authority identifying the applicable Grantor as the owner (or as a co-owner
thereof, if such is the case) of such Copyrights;

 

(vi)    Each Grantor shall take reasonable steps to maintain the confidentiality
of, and otherwise protect and enforce its rights in, the Intellectual Property
that is necessary in or material to the conduct of such Grantor's business,
including, as applicable (A) protecting the secrecy and confidentiality of its
confidential information and trade secrets by having and enforcing a policy
requiring all current employees, consultants, licensees, vendors and contractors
with access to such information to execute appropriate confidentiality
agreements; (B) taking actions reasonably necessary to ensure that no trade
secret falls into the public domain; and (C) protecting the secrecy and
confidentiality of the source code of all software programs and applications of
which it is the owner or licensee by having and enforcing a policy requiring any
licensees (or sublicensees) of such source code to enter into license agreements
with commercially reasonable use and non-disclosure restrictions and;

 

(vii)    No Grantor shall enter into any Intellectual Property License material
to the conduct of the business to receive any license or rights in any
Intellectual Property of any other Person unless such Grantor has used
commercially reasonable efforts to permit the assignment of or grant of a
security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to Secured Party (and any transferees of Secured Party);

 

-25-

--------------------------------------------------------------------------------

 

 

(h)     Investment Property.

 

(i)     If any Grantor shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Closing Date, it shall promptly (and in
any event within five (5) Business Days of acquiring or obtaining such
Collateral) deliver to Secured Party a duly executed Pledged Interests Addendum
identifying such Pledged Interests;

 

(ii)     Upon the occurrence and during the continuance of an Event of Default,
following the request of Secured Party, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Secured Party
segregated from such Grantor's other property, and such Grantor shall deliver it
forthwith to Secured Party in the exact form received;

 

(iii)    Each Grantor shall promptly deliver to Secured Party a copy of each
material notice or other material communication received by it in respect of any
Pledged Interests;

 

(iv)    No Grantor shall make or consent to any amendment or other modification
or waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

 

(v)     Each Grantor agrees that it will cooperate with Secured Party in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law to effect the perfection of the Security
Interest on the Investment Property or to effect any sale or transfer thereof;

 

(vi)   As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby covenants that the Pledged Interests issued pursuant to such
agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by such
Grantor in a securities account. In addition, none of the Pledged Operating
Agreements, the Pledged Partnership Agreements, or any other agreements
governing any of the Pledged Interests issued under any Pledged Operating
Agreement or Pledged Partnership Agreement, provide or shall provide that such
Pledged Interests are securities governed by Article 8 of the Uniform Commercial
Code as in effect in any relevant jurisdiction.

 

(i)     Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property having a fair market value in
excess of $1,000,000 it will promptly (and in any event within two (2) Business
Days of acquisition) notify Secured Party of the acquisition of such Real
Property and will grant to Secured Party, for the benefit of itself, as Lender,
and the Bank Product Providers, a first priority Mortgage on each fee interest
in Real Property now or hereafter owned by such Grantor and shall deliver such
other documentation and opinions, in form and substance satisfactory to Secured
Party, in connection with the grant of such Mortgage as Secured Party shall
request in its Permitted Discretion, including title insurance policies,
financing statements, fixture filings and environmental audits and such Grantor
shall pay all recording costs, intangible taxes and other fees and costs
(including reasonable attorneys' fees and expenses) incurred in connection
therewith. Each Grantor acknowledges and agrees that, to the extent permitted by
applicable law, all of the Collateral shall remain personal property regardless
of the manner of its attachment or affixation to real property;

 

-26-

--------------------------------------------------------------------------------

 

 

(j)     Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Secured Party's
consent to any sale or other disposition of any of the Collateral except as
expressly permitted in this Agreement or the other Loan Documents;

 

(k)     Controlled Accounts; Controlled Investments.

 

(i)       Each Grantor shall (A) establish and maintain cash management services
of a type and on terms reasonably satisfactory to Secured Party at one or more
of the banks set forth on Schedule 10 (each a "Controlled Account Bank"), and
shall take reasonable steps to ensure that all of its and its Subsidiaries'
Account Debtors forward payment of the amounts owed by them directly to such
Controlled Account Bank, and (B) deposit or cause to be deposited promptly, and
in any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to a Grantor) into a bank account of such Grantor (each, a
"Controlled Account") at one of the Controlled Account Banks.

 

(ii)     Each Grantor shall establish and maintain Controlled Account Agreements
with Secured Party and the applicable Controlled Account Bank, in form and
substance reasonably acceptable to Secured Party. Each such Controlled Account
Agreement shall provide, among other things, that (A) the Controlled Account
Bank will comply with any instructions originated by Secured Party directing the
disposition of the funds in such Controlled Account without further consent by
the applicable Grantor, (B) the Controlled Account Bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable Controlled Account other than for payment of its service
fees and other charges directly related to the administration of such Controlled
Account and for returned checks or other items of payment, and (C) upon the
instruction of Secured Party (an "Activation Instruction"), the Controlled
Account Bank will forward by daily sweep all amounts in the applicable
Controlled Account to the Secured Party's Account. Secured Party agrees not to
issue an Activation Instruction with respect to the Controlled Accounts unless a
Triggering Event has occurred and is continuing at the time such Activation
Instruction is issued. Secured Party agrees to use commercially reasonable
efforts to rescind an Activation Instruction (the "Rescission") if: (1) the
Triggering Event upon which such Activation Instruction was issued has been
waived in writing in accordance with the terms of the Credit Agreement, and
(2) no additional Triggering Event has occurred and is continuing prior to the
date of the Rescission or is reasonably expected to occur on or immediately
after the date of the Rescission.

 

-27-

--------------------------------------------------------------------------------

 

 

(iii)     So long as no Default or Event of Default has occurred and is
continuing, Borrowers may amend Schedule 10 to add or replace a Controlled
Account Bank or Controlled Account and shall upon such addition or replacement
provide to Secured Party an amended Schedule 10; provided, however, that
(A) such prospective Controlled Account Bank shall be reasonably satisfactory to
Secured Party, and (B) prior to the time of the opening of such Controlled
Account, the applicable Grantor and such prospective Controlled Account Bank
shall have executed and delivered to Secured Party a Controlled Account
Agreement. Each Grantor shall close any of its Controlled Accounts (and
establish replacement Controlled Account accounts in accordance with the
foregoing sentence) as promptly as practicable and in any event within
forty-five (45) days after notice from Secured Party that the operating
performance, funds transfer, or availability procedures or performance of the
Controlled Account Bank with respect to Controlled Account Accounts or Secured
Party's liability under any Controlled Account Agreement with such Controlled
Account Bank is no longer acceptable in Secured Party's reasonable judgment.

 

(iv)      Other than (i) an aggregate amount of not more than $250,000 at any
one time, in the case of Grantors and their Subsidiaries (other than those
Subsidiaries that are CFCs), (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for any Grantor's or its Subsidiaries'
employees, and (iii) an aggregate amount of not more than $250,000 (calculated
at current exchange rates) at any one time, in the case of Subsidiaries of
Grantors that are CFCs), no Grantor will, and no Grantor will permit its
Subsidiaries to, make, acquire, or permit to exist Permitted Investments
consisting of cash, Cash Equivalents, or amounts credited to Deposit Accounts or
Securities Accounts unless Grantor or its Subsidiary, as applicable, and the
applicable bank or securities intermediary have entered into Control Agreements
with Secured Party governing such Permitted Investments in order to perfect (and
further establish) Secured Party's Liens in such Permitted Investments.

 

(l)     Name, Etc. No Grantor will, nor will any Grantor permit any of its
Subsidiaries to, change its name, organizational identification number,
jurisdiction of organization or organizational identity; provided, that Grantor
or any of its Subsidiaries may change its name upon at least 10 days prior
written notice to Secured Party of such change.

 

(m)     [Reserved]

 

(n)     Pledged Notes. Other than Pledged Notes in a principal amount of less
than $100,000 in the aggregate, Grantors (i) without the prior written consent
of Secured Party, will not (A) waive or release any obligation of any Person
that is obligated under any of the Pledged Notes, (B) take or omit to take any
action or knowingly suffer or permit any action to be omitted or taken, the
taking or omission of which would result in any right of offset against sums
payable under the Pledged Notes, or (C) other than Permitted Dispositions,
assign or surrender their rights and interests under any of the Pledged Notes or
terminate, cancel, modify, change, supplement or amend the Pledged Notes, and
(ii) shall provide to Secured Party copies of all material written notices
(including notices of default) given or received with respect to the Pledged
Notes promptly after giving or receiving such notice.

 

-28-

--------------------------------------------------------------------------------

 

 

(o)     Account Verification. Each Grantor will, and will cause each of its
Subsidiaries to, permit Secured Party, in Secured Party's name or in the name of
a nominee of Secured Party, to verify the validity, amount or any other matter
relating to any Account, by mail, telephone, facsimile transmission or
otherwise. Further, at the request of Secured Party, Grantors shall send
requests for verification of Accounts or send notices of assignment of Accounts
to Account Debtors and other obligors.

 

8.     Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Loan Documents referred to below in
the manner so indicated.

 

(a)      Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.

 

(b)     Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Secured Party hereunder. In the event of any conflict between any
provision in this Agreement and a provision in a Copyright Security Agreement,
Trademark Security Agreement or Patent Security Agreement, such provision of
this Agreement shall control.

 

9.     Further Assurances.

 

(a)      Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that Secured Party may reasonably request, in order
to perfect and protect the Security Interest granted hereby, to create, perfect
or protect the Security Interest purported to be granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any of the Collateral.

 

(b)     Each Grantor authorizes the filing by Secured Party of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Secured Party such other instruments or notices, as Secured Party
may reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

 

(c)     Each Grantor authorizes Secured Party at any time and from time to time
to file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as "all personal property of debtor" or
"all assets of debtor" or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Secured Party in any jurisdiction.

 

-29-

--------------------------------------------------------------------------------

 

 

(d)     Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Secured Party, subject to such Grantor's rights under Section
9-509(d)(2) of the Code.

 

10.    Secured Party's Right to Perform Contracts, Exercise Rights, etc. Upon
the occurrence and during the continuance of an Event of Default, Secured Party
(or its designee) (a) may proceed to perform any and all of the obligations of
any Grantor contained in any contract, lease, or other agreement and exercise
any and all rights of any Grantor therein contained as fully as such Grantor
itself could, (b) shall have the right to use any Grantor's rights under
Intellectual Property Licenses in connection with the enforcement of Secured
Party's rights hereunder, including the right to prepare for sale and sell any
and all Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Equity Interests that are pledged hereunder be registered in the name of
Secured Party or any of its nominees.

 

11.    Secured Party Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Secured Party its attorney-in-fact, with full authority in the place
and stead of such Grantor and in the name of such Grantor or otherwise, at such
time as an Event of Default has occurred and is continuing under the Credit
Agreement, to take any action and to execute any instrument which Secured Party
may reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including:

 

(a)     to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

 

(b)     to receive and open all mail addressed to such Grantor and to notify
postal authorities to change the address for the delivery of mail to such
Grantor to that of Secured Party;

 

(c)     to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

 

(d)     to file any claims or take any action or institute any proceedings which
Secured Party may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Secured Party
with respect to any of the Collateral;

 

(e)     to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Grantor in respect
of any Account of such Grantor;

 

(f)     to use any Intellectual Property or Intellectual Property Licenses of
such Grantor, including but not limited to any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

 

-30-

--------------------------------------------------------------------------------

 

 

(g)     Secured Party, on behalf of itself or the Bank Product Providers, shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Intellectual Property and Intellectual Property Licenses and, if
Secured Party shall commence any such suit, the appropriate Grantor shall, at
the request of Secured Party, do any and all lawful acts and execute any and all
proper documents reasonably required by Secured Party in aid of such
enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

12.     Secured Party May Perform. If any Grantor fails to perform any agreement
contained herein, Secured Party may itself perform, or cause performance of,
such agreement, and the reasonable expenses of Secured Party incurred in
connection therewith shall be payable, jointly and severally, by Grantors.

 

13.     Secured Party's Duties. The powers conferred on Secured Party hereunder
are solely to protect Secured Party's interest in the Collateral, for the
benefit of itself, as Lender, and the Bank Product Providers, and shall not
impose any duty upon Secured Party to exercise any such powers. Except for the
safe custody of any Collateral in its actual possession and the accounting for
moneys actually received by it hereunder, Secured Party shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. Secured
Party shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Secured Party accords its
own property.

 

14.    Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Secured Party or Secured Party's designee may (a) notify Account Debtors of any
Grantor that the Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral of such Grantor have been assigned to Secured Party, for the benefit
of itself, as Lender, and the Bank Product Providers, or that Secured Party has
a security interest therein, and (b) collect the Accounts, General Intangibles
and Negotiable Collateral of any Grantor directly, and any collection costs and
expenses shall constitute part of such Grantor's Secured Obligations under the
Loan Documents.

 

15.     Disposition of Pledged Interests by Secured Party. None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, Secured Party may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market. Each Grantor, therefore, agrees that: (a) if Secured Party
shall, pursuant to the terms of this Agreement, sell or cause the Pledged
Interests or any portion thereof to be sold at a private sale, Secured Party
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof; and (b) such reliance
shall be conclusive evidence that Secured Party has handled the disposition in a
commercially reasonable manner.

 

-31-

--------------------------------------------------------------------------------

 

 

16.     Voting and Other Rights in Respect of Pledged Interests.

 

(a)     Upon the occurrence and during the continuation of an Event of Default,
(i) Secured Party may, at its option and in addition to all rights and remedies
available to Secured Party under any other agreement, at law, in equity, or
otherwise, exercise all voting rights, or any other ownership or consensual
rights (including any dividend or distribution rights) in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Secured Party
obligated by the terms of this Agreement to exercise such rights, and (ii) if
Secured Party duly exercises its right to vote any of such Pledged Interests,
each Grantor hereby appoints Secured Party, such Grantor's true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Secured Party deems advisable for or against all matters submitted or
which may be submitted to a vote of shareholders, partners or members, as the
case may be. The power-of-attorney and proxy granted hereby is coupled with an
interest and shall be irrevocable.

 

(b)     For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Secured Party, vote or take any consensual
action with respect to such Pledged Interests which would materially adversely
affect the rights of Secured Party, Lender, or the Bank Product Providers, or
the value of the Pledged Interests.

 

17.     Remedies. Upon the occurrence and during the continuance of an Event of
Default:

 

(a)     Secured Party may, and, at the instruction of the Required Lenders,
shall exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law. Without limiting the generality of the
foregoing, each Grantor expressly agrees that, in any such event, Secured Party
without demand of performance or other demand, advertisement or notice of any
kind (except a notice specified below of time and place of public or private
sale) to or upon any Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Secured Party forthwith, assemble all or part of the Collateral as directed
by Secured Party and make it available to Secured Party at one or more locations
where such Grantor regularly maintains Inventory, and (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of Secured Party's offices or
elsewhere, for cash, on credit, and upon such other terms as Secured Party may
deem commercially reasonable. Each Grantor agrees that, to the extent
notification of sale shall be required by law, at least ten (10) days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable "authenticated notification of disposition" within the
meaning of Section 9-611 of the Code. Secured Party shall not be obligated to
make any sale of Collateral regardless of notification of sale having been
given. Secured Party may adjourn any public sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that (A) the internet shall constitute a "place" for purposes of
Section 9-610(b) of the Code and (B) to the extent notification of sale shall be
required by law, notification by mail of the URL where a sale will occur and the
time when a sale will commence at least ten (10) days prior to the sale shall
constitute a reasonable notification for purposes of Section 9-611(b) of the
Code. Each Grantor agrees that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the Code.

 

-32-

--------------------------------------------------------------------------------

 

 

(b)     Secured Party is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor's Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor's
rights under all licenses and all franchise agreements shall inure to the
benefit of Secured Party.

 

(c)     Secured Party may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), (i) with respect to any
Grantor's Deposit Accounts in which Secured Party's Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Grantor to pay the balance of such Deposit
Account to or for the benefit of Secured Party, and (ii) with respect to any
Grantor's Securities Accounts in which Secured Party's Liens are perfected by
control under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Grantor to (A) transfer
any cash in such Securities Account to or for the benefit of Secured Party, or
(B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Secured Party.

 

(d)     Any cash held by Secured Party as Collateral and all cash proceeds
received by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in the Credit Agreement. In the event
the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.

 

(e)     Each Grantor hereby acknowledges that the Secured Obligations arise out
of a commercial transaction, and agrees that if an Event of Default shall occur
and be continuing Secured Party shall have the right to an immediate writ of
possession without notice of a hearing. Secured Party shall have the right to
the appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by Secured Party.

 

-33-

--------------------------------------------------------------------------------

 

 

18.     Remedies Cumulative. Each right, power, and remedy of Secured Party,
Lender, or any Bank Product Provider as provided for in this Agreement, the
other Loan Documents or any Bank Product Agreement now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Agreement, the other Loan Documents and the Bank Product Agreements or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Secured Party, Lender, or any Bank
Product Provider, of any one or more of such rights, powers, or remedies shall
not preclude the simultaneous or later exercise by Secured Party, Lender or such
Bank Product Provider of any or all such other rights, powers, or remedies.

 

19.     Marshaling. Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Secured Party's rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

 

20.     Indemnity and Expenses.

 

(a)     Each Grantor agrees to indemnify Secured Party and Lender from and
against all claims, lawsuits and liabilities (including reasonable attorneys'
fees) growing out of or resulting from this Agreement (including enforcement of
this Agreement) or any other Loan Document to which such Grantor is a party,
except claims, losses or liabilities resulting from the gross negligence or
willful misconduct of the party seeking indemnification as determined by a final
non-appealable order of a court of competent jurisdiction. This provision shall
survive the termination of this Agreement and the Credit Agreement and the
repayment of the Secured Obligations.

 

(b)     Grantors, jointly and severally, shall, upon demand, pay to Secured
Party (or Secured Party, may charge to the Loan Account) all the Lender Expenses
which Secured Party may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (iii) the exercise or enforcement of any of the rights of Secured
Party hereunder or (iv) the failure by any Grantor to perform or observe any of
the provisions hereof.

 

-34-

--------------------------------------------------------------------------------

 

 

21.    Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Secured Party, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Secured Party and each Grantor to which such
amendment applies.

 

22.     Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Secured Party
at its address specified in the Credit Agreement, and to any of the Grantors at
their respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

 

23.     Continuing Security Interest: Assignments under Credit Agreement.

 

(a)     This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Obligations
have been paid in full in accordance with the provisions of the Credit Agreement
and the Commitments have expired or have been terminated, (ii) be binding upon
each Grantor, and their respective successors and assigns, and (iii) inure to
the benefit of, and be enforceable by, Secured Party, and its successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(iii), any Lender may, in accordance with the provisions of the Credit
Agreement, assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise. Upon payment in full of the Secured
Obligations in accordance with the provisions of the Credit Agreement and the
expiration or termination of the Commitments, the Guaranty made and the Security
Interest granted hereby shall terminate and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto. At such time, upon
Borrowers' request, Secured Party will authorize the filing of appropriate
termination statements to terminate such Security Interest. No transfer or
renewal, extension, assignment, or termination of this Agreement or of the
Credit Agreement, any other Loan Document, or any other instrument or document
executed and delivered by any Grantor to Secured Party nor any additional loans
made by any Lender to Borrowers, nor the taking of further security, nor the
retaking or re-delivery of the Collateral to Grantors, or any of them, by
Secured Party, nor any other act of Lender or the Bank Product Providers, or any
of them, shall release any Grantor from any obligation, except a release or
discharge executed in writing by Secured Party in accordance with the provisions
of the Credit Agreement. Secured Party shall not by any act, delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder,
unless such waiver is in writing and signed by Secured Party and then only to
the extent therein set forth. A waiver by Secured Party of any right or remedy
on any occasion shall not be construed as a bar to the exercise of any such
right or remedy which Secured Party would otherwise have had on any other
occasion.

 

-35-

--------------------------------------------------------------------------------

 

 

(b)     Each Grantor agrees that, if any payment made by any Grantor or other
Person and applied to the Secured Obligations is at any time annulled, avoided,
set, aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Secured Party or Lender to such Grantor, its
estate, trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, (i) any Lien or
other Collateral securing such Grantor's liability hereunder shall have been
released or terminated by virtue of the foregoing clause (a), or (ii) any
provision of the Guaranty hereunder shall have been terminated, cancelled or
surrendered, such Lien, other Collateral or provision shall be reinstated in
full force and effect and such prior release, termination, cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Grantor in respect of any Lien or other Collateral
securing such obligation or the amount of such payment.

 

24.     Survival. All representations and warranties made by the Grantors in
this Agreement and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Secured Party, Issuing Lender, or any
Lender may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any loan or any fee or any other amount payable
under the Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

 

25.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.

 

(a)     THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF
KING, STATE OF WASHINGTON; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT SECURED PARTY'S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE SECURED PARTY ELECTS TO BRING SUCH ACTION
OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GRANTOR AND
SECURED PARTY WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
25(b).

 

-36-

--------------------------------------------------------------------------------

 

 

(c)     TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND
SECURED PARTY HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF
ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A "CLAIM"). EACH GRANTOR AND SECURED
PARTY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)     EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
KING AND THE STATE OF WASHINGTON, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(e)     NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE SECURED PARTY, THE SWING
LENDER, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, SECURED PARTY,
OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
HEREWITH, AND EACH GRANTOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON
ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

 

-37-

--------------------------------------------------------------------------------

 

 

(f)     IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN SECTION 25(c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

 

(i)     WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

 

(ii)     THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

 

(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

 

-38-

--------------------------------------------------------------------------------

 

 

(v)     THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

 

(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(vii)   THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

 

26.     New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement,
certain Subsidiaries (whether by acquisition or creation) of any Grantor are
required to enter into this Agreement by executing and delivering in favor of
Secured Party a Joinder to this Agreement in substantially the form of Annex 1.
Upon the execution and delivery of Annex 1 by any such new Subsidiary, such
Subsidiary shall become a Guarantor and Grantor hereunder with the same force
and effect as if originally named as a Guarantor and Grantor herein. The
execution and delivery of any instrument adding an additional Guarantor or
Grantor as a party to this Agreement shall not require the consent of any
Guarantor or Grantor hereunder. The rights and obligations of each Guarantor and
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor or Grantor hereunder.

 

-39-

--------------------------------------------------------------------------------

 

 

27.     Secured Party. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the "Secured Party" shall be a reference
to Secured Party, for the benefit of itself, as Lender, and each of the Bank
Product Providers.

 

28.     Miscellaneous.

 

(a)     This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

(b)     Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

(c)     Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.

 

(d)     Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against Lender or any Grantor, whether under any rule of construction
or otherwise. This Agreement has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.

 

[Signature pages follow]

 

-40-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

 

GRANTORS:

NORTHWEST PIPE COMPANY

 

  By: /s/ Robin Gantt     Name: Robin Gantt     Title: Senior Vice President,
Chief Financial Officer, and Corporate Secretary  

 

 

 

AMERON WATER TRANSMISSION GROUP, LLC

 

  By: /s/ Robin Gantt     Name: Robin Gantt     Title: Vice President,
Secretary, and Treasurer  

 

 

 

PERMALOK CORPORATION

 

  By: /s/ Robin Gantt     Name: Robin Gantt     Title: Vice President,
Secretary, and Treasurer  

 

 

 

THOMPSON TANK HOLDINGS, INC.
 

 

  By: /s/ Robin Gantt     Name: Robin Gantt     Title: Vice President,
Secretary, and Treasurer  

 

 

 

WTG HOLDING U.S., INC.

 

  By: /s/ Robin Gantt     Name: Robin Gantt     Title: Vice President,
Secretary, and Treasurer  

 

 

--------------------------------------------------------------------------------

 

 

 

BOLENCO CORPORATION

 

  By: /s/ Robin Gantt     Name: Robin Gantt     Title: Vice President,
Secretary, and Treasurer  

 

 

--------------------------------------------------------------------------------

 

 

SECURED PARTY:

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

  By: /s/ Kimberly Leppanen     Name: Kimberly Leppanen       Its Authorized
Signatory  

 